Citation Nr: 1716360	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-08 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 17, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 50 percent for PTSD.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep apnea, and if so, whether service connection is warranted.

5.  Entitlement to service connection for flat feet.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a kidney disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from May 1970 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In August 2010, the RO granted service connection for PTSD and assigned a 50 percent rating effective from March 17, 2010.  In February 2012, the RO denied service connection for headaches, a kidney disorder, flat feet, and hypertension.  It also declined to reopen a previously denied claim for service connection for sleep apnea.  In May 2012, the RO granted service connection for GERD and assigned a 0 percent rating effective from September 5, 2010.

The matter was previously remanded by the Board in June 2014 to accommodate the Veteran's request for a Board hearing.  In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A copy of the hearing transcript is of record.

During the course of his appeal, the Veteran presented evidence that he was unable to work due to his service-connected disabilities.  Therefore, the issue of entitlement to a TDIU has been incorporated as part of his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)

The issues of service connection for a kidney disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in unappealed July 2002 and August 2006 rating decisions, and the Veteran filed a new claim for service connection for PTSD on March 17, 2010.

2.  PTSD is manifested by intermittent symptoms of suicidal ideation, neglect of personal appearance, irritability with periods of violence, and social isolation.

3.  GERD is symptomatic but not productive of considerable impairment of health.

4.  The Veteran did not appeal a July 2002 rating decision which denied service connection for sleep apnea, but evidence received since that decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

5.  Sleep apnea was not incurred in service.

6.  Bilateral flat feet were not incurred in service.

7.  Hypertension was not incurred in service.

8.  Headaches were not incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 17, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.160(d), 3.400, 20.1103 (2016).

2.  The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an initial 10 percent rating for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2016).

4.  The July 2002 rating decision denying service connection for sleep apnea is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

5.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for flat feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for headaches have not been met.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date

Generally, the assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

Where a benefit is awarded pursuant to a liberalizing law, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act.  38 C.F.R. § 3.114(a).

Historically, the Veteran filed a claim for service connection for PTSD which was first denied in a July 2002 rating decision, which he did not appeal.  He sought to reopen the claim in August 2006 and was again denied.  On March 17, 2010, he submitted correspondence which was construed by the RO as a request to reopen this PTSD claim.  As discussed earlier, service connection for PTSD was ultimately granted in an August 2010 rating decision.  This grant was effective from March 17, 2010, the date of the Veteran's request to reopen the claim.

Notably, on July 13, 2010, a liberalizing VA law took effect pertaining to claims of service connection for PTSD based on in-service fear of hostile military activity.  In an April 2011 statement of the case, the RO noted that this recent change in the law allowed it to accept the Veteran's statements as credible proof of his in-service stressors.  However, the March 17, 2010, effective date currently in effect precedes the July 13, 2010, effective date of the liberalized PTSD law.

In a January 2017 brief, the Veteran's representative argues that the Veteran's PTSD was clearly diagnosed prior to this liberalization of the law.  However, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but instead on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377 (1999).

The Veteran may also be awarded an earlier effective date if he filed a claim for service connection for PTSD in between his August 2006 claim and March 17, 2010, which was not acknowledged by VA.  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  However, a review of the claims file reflects no submission within the specified time period that could be construed as such a claim.

For these reasons, an effective date earlier than March 17, 2010, for the grant of service connection for PTSD is not warranted.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  PTSD

1.  Applicable Law

The Veteran has been assigned a 50 percent rating for his PTSD under Diagnostic Code (DC) 9411, which is part of the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

A veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013).  Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  VA determined that the DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  The RO initially certified the Veteran's appeal to the Board prior to that date.  Therefore, the DSM-IV is the governing directive.  The DSM-5 introduction states that it was recommended that the GAF be dropped for several reasons.  However, as the DSM-IV is applicable to this case, the Board will consider GAF scores contained in the record.

2.  Evidence

VA treatment records dated March 2010 show the Veteran reported experiencing nightmares and flashbacks.  On examination, he appeared tired, disheveled and unshaven.  His mood was depressed, but no suicidal or homicidal ideation was present.  The treating physician categorized his PTSD as "severe."  Additional records from May 2010 noted that the Veteran continued to be tired, anxious and depressed, but his appearance was neat.

The Veteran underwent a VA examination in August 2010.  His reported symptoms included anxiety, anger control problems, social withdrawal, intrusive thoughts and nightmares.  He also had depressed mood, low energy, uncontrollable tearfulness, and suicidal thoughts.  He reported these symptoms as constant and severe.  He provided a history of being demoted at work because of an argument with someone, and that frequently gets into arguments with people he feels are not doing an adequate job.  He also reports being fired from or demoted in other jobs for hitting or threatening people.  On examination, the Veteran's appearance and hygiene was appropriate.  Behavior was also appropriate.  His affect and mood showed anxiety and depression.  He was distressed, agitated, and tearful during the interview.  He had difficulty sitting still, and often sat on the edge of his chair wringing his hands.  Speech was normal, though he showed some impaired attention and focus.  Panic attacks reportedly occurred more than once per week, but no delusions or hallucinations were present.  Obsessive-compulsive behavior was present and severe enough to interfere with routine activities.  Specifically, he reported that he leaves tasks unfinished and cannot relax.  Thought process was normal.  Memory is moderately impaired as he had problems with retaining highly learned material.  Suicidal ideation was present, and the Veteran reported getting irritated with people and wanting to hurt them.  His GAF score was 45.

VA records dated October 2010 show the Veteran lost his job but found work with a competitor.  He continued to experience nightmares.  On examination, he was neatly groomed.  His mood was anxious and his affect was congruent.  He denied any suicidal or homicidal ideation.

Additional records from January 2011 show the Veteran was planning to retire.  He discussed his love for his family, and felt that his medication was improving his mood.  On examination, he was neatly groomed.  His mood was "OK" and his affect was congruent.

Records from June 2011, however, show the Veteran's interpersonal relations were stressed, and he was having arguments with his wife and mother-in-law.  He reported that his sleep and mood were poor.  On examination, he was unshaven and appeared tired.  His mood was depressed and frustrated, and his affect was congruent.  He denied any suicidal or homicidal ideation.  His GAF score was 49.  Additional records from November 2011 show that he continued to isolate from others, and memories of his military experience persisted.  On examination, he was neatly groomed.  His mood was anxious and depressed, and his affect was restricted.  He denied any suicidal or homicidal ideation.  His GAF score was 49 and his treating physician diagnosed "severe" PTSD.  In March 2012, he was again noted to have "severe" PTSD and a GAF score of 49, though no suicidal or homicidal ideation was present.

In June 2012 and August 2012, the Veteran reported getting angry at others and wanting to isolate from them.  He also continued to experience nightmares and flashbacks, and at times felt helpless.  On examination, he was neat in appearance.  His mood is "frustrated and anxious" and his affect was congruent.  Insight and judgment were good, and he denied any suicidal or homicidal ideation.  He was again noted to have "severe" PTSD and a GAF score of 49.

Records dated November 2012 show the Veteran reported having a panic episode two weeks earlier in which he awoke in the middle of the night and went outside in his underwear.  He did not sleep well for two or three nights afterwards, but denied having any additional episodes.  He stated that relations in his home were somewhat better.  On examination, the Veteran was neat in appearance.  His mood was ok and his affect was anxious.  He denied any suicidal or homicidal ideation, and his insight and judgment were good.

The Veteran underwent another VA examination in July 2013.  The examiner assessed occupational and social impairment with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks.  The veteran reported staying at home and doing nothing.  He was not involved in any recreation activities.  His relationships with his wife and sister were "okay."  On examination, his symptoms included anxiety, chronic sleep impairment, mild memory loss, and flattened affect.  During the interview, he was anxious and mildly restless.  He also got angry easily, and indicated he wished he had not come back from Vietnam.

VA records also dated July 2013 show the Veteran reported that his stepdaughter's wedding went well, and that relationships in the family have improved since that time.  He described his sleep as "OK."  On examination, the Veteran was neat in appearance.  His mood was "OK" and his affect was congruent.  Insight and judgment were good, and he denied any suicidal or homicidal ideation.  In September 2013, he reported that he still experienced nightmares, flashbacks, and anger issues.  In May 2014, he was neatly dressed but appeared tense.  He denied any suicidal or homicidal ideation.

During his October 2015 Board hearing, the Veteran testified that he had sleeping problems, including night sweats and waking up in places he did not want to be.  He reported having anger problems and being involved in fistfights.  He also experienced problems with communication, and preferred to keep himself isolated.  He described having arguments and anger issues when working.

3.  Analysis

Based on the evidence, the Board finds that a 70 percent rating for PTSD is warranted during the appeal period.  First, examination reports and treatment records document GAF scores or 45 to 49 from August 2010 through August 2012.  Scores of 41 to 50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

While GAF scores can be a useful tool in assessing a veteran's disability and assigning disability evaluations, they are just one of many factors considered when determining an evaluation.  Nevertheless, symptoms contemplated by the 70 percent rating and this Veteran's GAF scores, such as suicidal ideation or obsessional rituals, are demonstrated by the evidence.  The August 2010 VA examination noted both symptoms to be present, and suicidal ideation was again noted during the July 2013 examination.  Additional symptoms such as social isolation and a neglect of personal appearance, also found in the 70 percent criteria, were noted during the appeal period.  Finally, the Veteran reported his symptoms were "severe" during the August 2010 VA examination, and this assessment was echoed by his treating VA physicians at various times.  Therefore, the overall disability picture associated with the Veteran's PTSD satisfies the 70 percent rating criteria.

A higher 100 percent rating is not warranted, however.  The Veteran did not demonstrate any gross impairment in thought process or communication.  No persistent hallucinations or delusions were present.  At no time did he engage in any grossly inappropriate behavior.  He was never disoriented to basic concepts such as time or place, and did not demonstrate memory loss with respect to basic concepts such as his own name or occupation.  As noted above, at times he experienced suicidal ideation, expressed a desire to hurt others, and neglected his personal appearance.  However, these manifestations did not rise to the severity contemplated by the 100 percent rating.  That is, his suicidal ideation was not sufficiently frequent or severe enough to demonstrate a persistent danger of hurting himself, nor was the neglect of his appearance sufficiently frequent or severe enough to demonstrate an inability to maintain minimal personal hygiene.

Finally, with respect to the rating assigned for PTSD, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B.  GERD

The Veteran has been assigned a 0 percent rating for GERD under DC 7346, which addresses hiatal hernia.  This code assigns a 60 percent rating with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  38 C.F.R. § 4.114, DC 7346.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran underwent a VA examination in October 2011.  He reported heartburn, reflux, epigastric pain, regurgitation of stomach contents, nausea and vomiting.  He denied any dysphagia, arm pain, or hematemesis.  On examination, there were no findings of malnutrition.  An upper gastrointestinal series showed a small hiatal hernia without demonstrated reflux.

VA records dated June 2012 show the Veteran saw his primary care provider in May because his medication was not controlling his GERD.  He reported symptoms of belching, burning and pain.  He sought treatment because he had belched bile that morning.  Records from May 2014 show the Veteran denied any nausea or vomiting.

During his October 2015 hearing, the Veteran testified that he wakes up in the middle of the night with a mouthful of stomach acid.  He treated his condition by eating very bland food and taking medications.

Based on this evidence, the Board finds that a 10 percent rating is warranted.  The Veteran's condition is symptomatic, including symptoms of regurgitation and heartburn.  However, there is no indication that his condition is productive of any considerable impairment of his health consistent with the higher 30 percent rating.  There is no indication of any weight loss or anemia associated with the Veteran's condition, and he has not alleged any such manifestations.  Rather, his disability picture most closely approximates the criteria for the 10 percent rating as it is symptomatic without considerable health impairment.

Neither the Veteran nor his representative has raised any other issues relating to the rating assigned for GERD, nor have any other issues been reasonably raised by the record.

III.  New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104 (b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran's claim for service connection for sleep apnea was denied in a July 2002 rating decision, which found that the Veteran had been diagnosed with sleep apnea, but that the evidence did not establish that the condition was incurred in service.

Since that rating decision, additional evidence has been associated with the claims file.  During his October 2015 hearing, the Veteran testified that, during service, his roommate used to wake him up three or four times in the night because of snoring.  In a couple of instances, his roommate thought he died because he was not breathing.

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it related to the previously unestablished element of whether the Veteran experienced symptoms of sleep apnea during service.  When viewed with the previous evidence of record, this new evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

Generally, where the Board reopens a claim but the AOJ did not, the claim must be remanded for AOJ consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In this case, the AOJ considered the merits of the Veteran's claim in a November 2013 supplemental statement of the case, and the Board is not applying any additional laws to the Veteran's claim that were not considered by the AOJ.  Therefore, there is no prejudice to the Veteran in adjudicating his service connection claim below.

IV.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

The Board has concluded that service connection for sleep apnea, flat feet, hypertension, and headaches is not warranted because the overall weight of the evidence is against a finding that any of them satisfy element (2) and were incurred in or otherwise had their onset during service.

With respect to his sleep apnea, as discussed earlier, the Veteran testified that, during service, his roommate used to wake him up three or four times in the night because of snoring.  In a couple of instances, his roommate thought he died because he was not breathing.

With respect to his flat feet, the Veteran testified during his October 2015 Board hearing that he could not get proper fitting shoes in basic training, and could not complete his final parade due to blisters on his feet.  He stated that the condition worsened when he was in Vietnam because he was issued boots with steel plates which provided no arch support.

With respect to his hypertension, he testified that he was always "red-faced" and told to calm down when he went to sick call.

With respect to his headaches, he testified that his headaches started while he was in Vietnam.

However, the Veteran's service treatment records are negative for any complaints, treatment or diagnoses pertaining to any of these claimed disabilities.  The Veteran underwent a pre-induction examination in May 1970 and a separation examination in June 1976.  Both examinations were within normal limits.  During his separation examination, blood pressure was 118/78.

Notably, the Veteran was seen for numerous other conditions during service.  He was seen for a cold and sore throat (July 1970), back pain (August 1970), hemorrhoids (May 1971), a sore throat (May 1972), sore throat and back pain (August 1972), dry skin (December 1972), a left eye bruise (June 1973), back pain (July 1973), blisters on his hands (September 1973), a right palm puncture injury (August 1975), a rash (September 1975), back pain and diarrhea (March 1976), a bruised nose (May 1976), and skin tags (May 1976).  On his separation examination, the following history was noted: finger pain, sore throat, heartburn, hemorrhoids, and hospitalizations for a fractured jaw and tattoo removal.

These records indicate that the Veteran regularly reported and sought treatment for a variety of health conditions during service.  However, there are no indications of any entries pertaining to flat feet, hypertension, or headaches.  There is also no reference to snoring, fatigue, or other sleeping difficulties.  This strongly suggests that the Veteran was not experiencing these claimed conditions during service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

To the extent that he testified that he experienced various symptoms during service, these recent statements are less probative than the treatment records generated contemporaneously with service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology).  In addition, while the Veteran is certainly permitted to describe symptoms such as headaches or sleep impairment, he does not have the expertise to attribute his current disabilities to his military service.  

Finally, because hypertension and headaches are considered chronic conditions under 38 C.F.R. § 3.309, service connection may be warranted if the conditions were diagnosed within one year of the Veteran's discharge from service, or if a credible continuity of symptoms is established.  However, there is no documentation of hypertension or headaches from within one year of the Veteran's 1976 discharge.  As for a continuity of symptomatology, neither headaches nor hypertension were noted during this period of service, characteristic manifestations of the disease processes were not identified, and for the reasons discussed above, the Veteran's testimony regarding in-service symptoms is not credible.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

V.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated April 2010, October 2010, and September 2011, prior to the initial adjudication of his various claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his PTSD and GERD.  

No medical examination or opinion has been obtained with respect to the Veteran's claims for service connection for sleep apnea, flat feet, hypertension, and headaches.  However, the Board finds that the evidence, which does not reflect competent or credible evidence of an in-service incurrence of any of the claimed conditions, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4).

Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

An effective date earlier than March 17, 2010, for the grant of service connection for PTSD is denied.

An initial rating of 70 percent for PTSD is granted.

An initial rating of 10 percent for GERD is granted.

The claim for service connection for sleep apnea is reopened, but service connection for sleep apnea is denied.

Service connection for flat feet is denied.

Service connection for hypertension is denied.

Service connection for headaches is denied.



REMAND

The Veteran's claims for service connection for a kidney disorder and entitlement to a TDIU require additional development before they can be adjudicated on the merits.

For his kidney claim, private records dated June 2006 show the Veteran reported developing a kidney infection during service.  During his October 2015 Board hearing, he stated that another soldier slid into him during a combat situation and hit him in the kidneys.  He stated that, since that time, he has had to deal with frequent and urgent urination.  Service treatment records do not specifically reflect a kidney condition, but do show the Veteran was treated three times for urinary tract infections.

Post-service treatment records do not appear to show a current kidney disability, though the Veteran was diagnosed with benign prostate hypertrophy in February 2012.  A VA examination is therefore necessary to determine the Veteran's current diagnoses and their relationship, if any, to service.

With respect to the TDIU, the Veteran has yet to be notified of the criteria for establishing a TDIU and of the types of evidence that may support his claim.  The AOJ should also request that he submit a VA Form 21-8940 TDIU application detailing his educational and occupational history, as this information is pertinent to the claim.  Finally, his pending claim for service connection for a kidney disorder is intertwined with the claim for a TDIU, as a grant for a kidney disorder would affect the Veteran's overall disability rating and would need to be considered in determining his overall functional impairment.  Therefore those issues should be adjudicated concurrently.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative the appropriate notice letter explaining how to establish entitlement to a TDIU and requesting that he furnish any information or evidence pertinent to this claim.  Include a VA Form 21-8940 TDIU application and instruct the Veteran to complete and return the form.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current genitourinary condition.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies must be completed.  The examiner should then address the following questions:

a.  What are the current genitourinary diagnoses?

b.  Is it at least as likely as not (50 percent or greater probability) any current genitourinary condition is etiologically related to service?

Although the examiner must review the claims file, his/her attention is directed to the following evidence:

i.  Service treatment records show the Veteran was diagnosed with urinary tract infections in July 1973, March 1974, and June 1974.

ii.  A June 1976 separation examination was normal.

iii.  VA records dated February 2012 reflect a diagnosis of benign prostate hypertrophy.

iv.  During his October 2015 hearing, the Veteran testified that another soldier slid into the Veteran and hit him in the kidneys.  Since then, he has had to deal with frequent and urgent urination.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  Following completion of the above, and after completing any additional development which may be warranted, adjudicate the Veteran's claim for a TDIU, and readjudicate the Veteran's claim for service connection for a kidney disorder.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the matter to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


